UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GOGO APPAREL, INC., a New York Corporation,

                            Plaintiff,
                                                                           1:19-cv-478-MKV
                             -against-
                                                                                ORDER
 CHARLOTTE RUSSE HOLDING, INC., a California
 Corporation; and DOES 1-10,                                            USDC SDNY
                                                                        DOCUMENT
                            Defendants.                                 ELECTRONICALLY FILED
                                                                        DOC #:
MARY KAY VYSKOCIL, United States District Judge:                        DATE FILED: 3/6/2020

        Whereas this case has been assigned to me for all purposes, it is hereby,

ORDERED that Plaintiff should file a status letter informing the Court if there have been any

changes in Defendant Charlotte Russe Holding, Inc.'s bankruptcy status no later than March 20,

2020.

        The status letter should not exceed three pages and should be filed on ECF. Plaintiff

should continue to file a status letter every 90 days as required by this Court’s order, entered by

Judge Oetken, on May 3, 2019 [ECF 14].




SO ORDERED.
                                                      _________________________________
Date: March 6, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
